     18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: THOMAS RALPH BURNS and                                                         CHAPTER 7
       HILDA COLLINS BURNS
DEBTORS                                                                     CASE NO. 18-03945-NPO

       REBUTTAL IN SUPPORT OF TRUSTMARK NATIONAL BANK’S MOTION TO
            ABANDON AND FOR RELIEF FROM THE AUTOMATIC STAY

          Trustmark National Bank (“Trustmark”) ﬁles this Rebual in support of Trustmark

National Bank’s Motion to Abandon and for Relief from the Automatic Stay (Dkt. # 30, the

“Motion”), and in opposition to (a) Trustee’s Response to Trustmark National Bank’s Motion to

Abandon and for Relief from the Automatic Stay (Dkt. # 36, the “Trustee’s Response”) ﬁled by

the duly appointed Chapter 7 Trustee (the “Trustee”); (b) the Response to Trustmark National

Bank’s Motion to Abandon and for Relief from the Automatic Stay (Dkt. # 40, the “Debtors’

Response”) ﬁled by omas Ralph Burns and Hilda Collins Burns (together, the “Debtors”); and

(c) Merchant and Planters Bank’s Response to Trustmark National Bank’s Motion to Abandon and

for Relief from the Automatic Stay (Dkt. # 41, the “M&P Response”) ﬁled by Merchants and

Planters Bank (“M&P”), as follows:

                                            Introduction

          In its Motion, Trustmark demonstrated that cause exists to li and terminate the

automatic stay with respect to the Real Property Collateral 1 under Section 362(d)(1) because

the Debtors cannot meet their burden of proving that Trustmark’s interest in its Real Property

Collateral is being adequately protected by any of the forms of adequate protection set forth in

Section 361 of the Bankruptcy Code, and that the automatic stay should also be lied and

terminated with respect to the Real Property Collateral under Section 362(d)(2) because the


1   Capitalized terms not deﬁned herein are used as deﬁned in the Motion.
  18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 2 of 13




Debtors do not have an equity in the Real Property Collateral and the Real Property Collateral

is not necessary to an eﬀective reorganization in this Chapter 7 Bankruptcy Case.

       e Debtors’ Response and the M&P Response (together, the “Responses”) raise no

substantive defenses to the Motion’s allegations. at is, the Responses do not allege, much less

demonstrate, that Trustmark’s interest in the Real Property Collateral is being adequately

protected, or that there is any equity in the Real Property Collateral, or that the Real Property

Collateral is necessary to an eﬀective reorganization.

       Instead, the Responses generally allege that Trustmark did not loan the Debtors any

money or give the Debtors any consideration in exchange for its security interest in the Real

Property Collateral, and that Trustmark’s security interest may be a fraudulent transfer and/or

preference. But neither the Debtor nor M&P has standing to assert fraudulent-transfer or

preference claims against Trustmark as such claims belong solely to the Estate. And the oﬃcer

of the Estate with the sole authority to investigate and pursue such claims—the Trustee—has

concluded that the Estate has no viable claim to seek avoidance of Trustmark’s liens, and the

Trustee therefore no longer opposes Trustmark’s Motion.

       Accordingly, the Responses should be overruled and Trustmark’s Motion should be

granted.

                Additional Relevant Facts and Procedural History

       1.      At all relevant times, the Debtors are and have been the owners, oﬃcers, and

directors of A & B Equipment, Inc. (“A&B”).

       2.      At various times, Trustmark has extended certain commercial loans to A&B,

including (but not limited to) the following four commercial loans that Trustmark extended to

A&B between May 2015 and February 2016:




                                                2
  18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 3 of 13




                             Orig.                                                        Loan
 Loan #       Orig. Date   Principal                     Collateral                     Documents
                             Amt.                                                        Exhibit
                                        2007 Komatsu D39EX-21, S/N 2002; 6 Way Blade-
  2635        5/28/2015    $34,890.00                                                      “A”
                                        OROPS-20” SBG Pads
                                        2013 Caterpillar 312EL Track Excavator S/N
  0113        11/19.2015   $87,395.00                                                      “B”
                                        CAT0312ECMJD00612
  0069        12/16/2015   $35,170.00   2000 John Deere 450-H Dozer LGP, S/N 886475        “C”
                                        John Deere 450J Tractor S/N T0450JX106316 FOB
  1153        2/11/2016    $50,170.00                                                      “D”
                                        Womelsdorf PA

         3.       Debtor omas Ralph Burns (“Ralph Burns”) executed various Commercial

Guaranty agreements in favor of Trustmark (collectively, the “Guaranties”) personally and

unconditionally guaranteeing to Trustmark the full and prompt repayment of all of A&B’s

indebtedness to Trustmark. True and correct copies of Guaranties executed in connection with

the above-described A&B loans are aached hereto as collective Exhibit “E.”

         4.       A&B Loan 2635, A&B Loan 0113, A&B Loan 0069, and A&B Loan 1153

(collectively, the “A&B Loans”) each were renewed from time to time in the ordinary course of

business such that by mid-January 2018, each of the A&B Loans had maturity dates between

March 5, 2018 and March 19, 2018.

         5.       In February 2018, Trustmark agreed to provide the Debtors with a line of credit

to be secured by a second mortgage on the Real Property Collateral, for the purpose of

assisting the Debtors in their eﬀorts to wind up the business of A&B, with the understanding

that the proceeds of such line of credit would be used ﬁrst to repay the outstanding A&B Loans

owed to Trustmark.

         6.       us, on or about February 23, 2018, the Debtors obtained Loan 7109 from

Trustmark in the original principal amount of $175,686.50, and executed in favor of Trustmark

the Deed of Trust granting Trustmark a second lien on the Real Property Collateral.




                                                   3
  18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 4 of 13




       7.      As of February 28, 2018, the outstanding balances of the A&B Loans from

Trustmark were as follows:

               A&B Loan 2635          $25,422.39
               A&B Loan 0113          $76,655.96
               A&B Loan 0069          $30,919.16
               A&B Loan 1153          $38,217.72
                    TOTAL             $171,215.23

       8.      On February 28, 2018, proceeds from Loan 7109 totaling $171,215.23 were

applied to pay oﬀ the A&B Loans, which Ralph Burns had personally guarantied.

       9.      On March 15, 2018, Trustmark disbursed additional proceeds from Loan 7109 in

the amount of $3,636.99 and issued an Oﬃcial Check to the Mississippi Department of Revenue

(“MDOR”) to satisfy State Tax Lien No. 893646 in the original amount of $3,580.55, which had

been ﬁled against Ralph Burns as a result of unpaid 2014 individual income tax.

       10.     Copies of the March 15, 2018 Oﬃcial Check, the MDOR’s Notice of Tax Lien,

and the MDOR’s Notice of Lien Cancellation are aached hereto as collective Exhibit “F.”

       11.     On March 26, 2018, Trustmark ﬁled with the Mississippi Secretary of State UCC-

3 Financing Statement Amendments that terminated the initial ﬁnancing statements that had

been ﬁled in connection with the above-described collateral, true and correct copies of which

are aached hereto as collective Exhibit “G.”

       12.     e Debtors initiated this Bankruptcy Case on October 12, 2018 (the “Petition

Date”). Also on the Petition Date, the Debtors ﬁled their Schedules and Statement of Financial

Aﬀairs (Dkt. # 3, the “Schedules”).

       13.     In their Schedules, the Debtors alleged, inter alia, that:




                                                 4
    18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 5 of 13




                a. e Debtors held no “[c]laims against third parties” or “[o]ther contingent

                    and unliquidated claims of [any] nature, including counterclaims of the

                    debtor [or] rights to set oﬀ claims;” 2

                b. Trustmark held a non-contingent, liquidated, and undisputed claim in the

                    amount of $175,000 partially secured by a second lien on the Real Property

                    Collateral; 3 and

                c. e Debtors intended to reaﬃrm their loan from Trustmark in the amount of

                    approximately $175,000, partially secured by a second lien on the Real

                    Property Collateral. 4

        14.     Trustmark ﬁled its Motion on December 11, 2018.

        15.     e Debtor’s Section 341 meeting of creditors was held the next day, December

12, 2018 (the “Section 341 Meeting”). 5

        16.     At the Section 341 Meeting held the day aer Trustmark ﬁled its Motion, the

Debtors alleged for the ﬁrst time—and contrary to their sworn Schedules—that the Debtors

received no consideration from Trustmark in connection with the security interest in the Real

Property Collateral that the Debtors granted to Trustmark.

        17.     On December 17, 2018, the Trustee ﬁled the Trustee’s Response asking that the

Motion be denied because the Trustee was at that time investigating whether Trustmark’s liens

on the Real Property Collateral and/or the Tractor Collateral were avoidable fraudulent

transfers.




2 Schedules at p. 7, questions 33–34.
3 Schedules at p. 12, item 2.2.
4 Schedules at p. 38.
5 See Proceeding Memo and Minutes of the Chapter 7 § 341 Meeting (Dkt. # 33).




                                                   5
    18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 6 of 13




       18.     On December 27, 2018, the Debtors ﬁled the Debtors’ Response, generally

alleging that the Debtors received no consideration from Trustmark in exchange for the

security interests the Debtors granted to Trustmark in the Real Property Collateral and the

Tractor Collateral, and suggesting that Trustmark’s liens “appear to be the result of a

fraudulent conveyance.” 6

       19.     On January 2, 2019, M&P ﬁled the M&P Response alleging that Trustmark’s

liens “may constitute preferential transfers to a creditor,” 7 and objecting to the Motion “to the

extent that the aforementioned transfer beneﬁed one creditor over other such creditors.” 8

       20.     On January 7, 2019, this Court held a hearing on the Motion and the Responses,

and on the Trustee’s Motion for Continuance (Dkt. # 42), following which the Court continued

the hearing on the Motion and the Responses to January 28, 2019, and charged the Trustee to

determine by that date whether the Estate would seek to avoid Trustmark’s liens on the Real

Property Collateral and the Tractor Collateral.

       21.     On January 23, 2019, this Court entered an Agreed Order Withdrawing Trustee’s

Response to Trustmark National Bank’s Motion to Abandon and for Relief from the Automatic

Stay (Dkt. # 66, the “Order Withdrawing Trustee’s Response”), in which the Trustee advised

that he “has now completed his investigation and has determined not to pursue avoidance of

Trustmark’s liens on either the Real Property Collateral or the Tractor Collateral,” 9 and

accordingly withdrew the Trustee’s Response.

       22.     On January 25, 2019, Trustmark, the Trustee, the Debtors, and M&P submied

to the Court a proposed Agreed Order Granting Relief from the Automatic Stay as to a Certain


6 Debtors’ Response at 2, ¶ 8.
7 M&P Response at 1, ¶ 2.
8 M&P Response at 2, ¶ 3.
9 Order Withdrawing Trustee’s Response at 2, ¶ 3.




                                                    6
     18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 7 of 13




John Deere Tractor, in which the parties stipulated that Trustmark’s security interest in the

Tractor Collateral is not avoidable, and agreed that the automatic stay may be lied as to the

Tractor Collateral and that the Tractor Collateral may be abandoned from the Debtor’s Estate.

        23.     us, the only remaining issues in this maer are Trustmark’s requests for relief

in its Motion as to the Real Property Collateral, and the Debtors’ Response and the M&P

Response thereto.

                                               Discussion

I.      e Debtors and M&P Lack Standing to Assert Avoidance Claims Against
        Trustmark

        It is well seled in the Fih Circuit that “only trustees and debtors-in-possession, not

creditors, have standing to invoke avoidance powers.” 10 is is because Sections 547(b) and

548(a)(1) vest the power to avoid preferences and fraudulent transfers exclusively in “the

trustee.” And as the United States Supreme Court recognized when construing a similar grant

of authority to “the trustee” in Section 506(c), “[w]here a statute names the parties granted the

right to invoke its provisions, such parties only may act.” 11 us, the Debtors and M&P have

no standing to assert fraudulent-transfer or preference claims against Trustmark regarding its

lien on the Real Property Collateral.

        e Trustee—the only person with standing to assert such claims in this case—has

thoroughly investigated the maer and has determined not to initiate Chapter 5 avoidance

actions as to Trustmark’s lien. erefore, as a maer of law, such allegations asserted by the

Debtors or by M&P are not cognizable defenses to the Motion.




10 In re Pointer, 952 F.2d 82, 87 (5th Cir. 1992) (emphasis in original).
11 Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6-7, 120 S. Ct. 1942, 1947 (2000)
(internal ellipses, square brackets, and quotation marks omied).


                                                     7
      18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 8 of 13




II.      Trustmark’s Lien on the Real Property Collateral is not an Avoidable
         Preference

         Even if the Debtors or M&P did have standing to assert preference claims against

Trustmark (which they do not), the preference allegation concerning Trustmark’s lien on the

Real Property Collateral is without merit as a maer of law.

         Under Section 547(b)(4)(A), an essential element of a preferential transfer to a non-

insider is that the transfer was made “on or within 90 days before the date of the ﬁling of the

petition.” 12 It is undisputed that Trustmark’s Deed of Trust on the Real Property Collateral was

recorded on March 2, 2018, which was 225 days before the Petition Date. Accordingly,

Trustmark’s Deed of Trust on the Real Property Collateral is not subject to avoidance under

Section 547 as a maer of law.

III.     Trustmark’s Lien on the Real Property Collateral is not an Avoidable
         Fraudulent Transfer

         In general, a transfer is fraudulent and may be avoided under Section 548 of the

Bankruptcy Code when the debtor had “actual intent to hinder, delay or defraud” a creditor, or

when the debtor “received less than a reasonably equivalent value in exchange for such

transfer or obligation,” and certain other indicia of “constructive” fraudulent intent are

present. 13 And even if a transfer or obligation is avoidable under Section 548, a good-faith

transferee or obligee for value “has a lien on or may retain any interest transferred or may

enforce any obligation incurred, as the case may be, to the extent that such transferee or

obligee gave value to the debtor in exchange for such transfer or obligation.” 14




12 11 U.S.C. § 547(b)(4)(A).
13 11 U.S.C. § 548(a).
14 11 U.S.C. § 548(c).




                                                 8
     18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 9 of 13




         In this regard, Section 548(d)(2) speciﬁcally provides that the term “value” generally

means “property, or satisfaction or securing of a present or antecedent debt of the

debtor . . . .” 15

         Here, neither of the Responses alleges that the Debtors granted Trustmark security

interests in the Collateral with “actual intent to hinder, delay or defraud” a creditor. Rather, the

Responses allege that the Debtors received no consideration for the Deed of Trust they granted

Trustmark, thereby implying that the Debtors did not receive reasonably equivalent value in

exchange for the security interest provided to Trustmark.

         But as set forth above and evidenced including by the aached Exhibits, the Debtors

received more than reasonably equivalent value for the lien they granted Trustmark in the Real

Property Collateral. Speciﬁcally, Trustmark issued the Debtors Loan 7109 in the amount of

$175,686.50 in exchange for a second lien on the Real Property Collateral, which the Debtors

themselves allege was worth only $170,000 as of the Petition Date.

         Moreover, even if there were substantial equity in the Real Property Collateral (which

there is not, according to the Debtors’ own ﬁlings), Trustmark’s second lien on the Real

Property Collateral could never be worth more than the lawful indebtedness it secures, because

the maximum “value” of a lien, by deﬁnition, is the amount of the secured indebtedness.

         e United States District Court for the Western District of Virginia recognized this

principle in Callahan v. Osteen (In re Osteen), an appeal in a bankruptcy case in which the

Chapter 7 debtors had obtained an approximately $150,000 loan but the lender lost and never

recorded the deed of trust that was intended to secure the loan. 16 Some time later, the lender



1511 U.S.C. § 548(d)(2).
16Callahan v. Osteen (In re Osteen), No. 3:12-cv-00023, 2012 U.S. Dist. LEXIS 150484, at *3 (W.D. Va. Oct.
19, 2012).


                                                    9
     18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 10 of 13




ﬁled a lawsuit to conﬁrm its security interest in the property and the case seled with the

debtors agreeing to give the lender a “Deed of Conﬁrmation of Deed of Trust” and “Aﬃdavit of

Lost Instrument,” which were then recorded.17 e Debtors ﬁled bankruptcy 100 days later. 18

e Trustee brought a fraudulent transfer action to avoid the deed of trust, and the contested

issue was whether the lender had given reasonably equivalent value. 19 e bankruptcy court

granted summary judgment in favor of the lender on all counts. 20

         On appeal, the district court aﬃrmed in an opinion that collects and discusses

authorities from numerous other jurisdictions, holding perhaps most notably that “most courts

that have considered the question have determined that the securitization of antecedent debt

will nearly always amount to reasonably equivalent value,” 21 and that under the facts of that

particular case, “it is clear that the value of the Deed of Conﬁrmation of Deed of Trust did not

signiﬁcantly exceed the $143,650 loan that the [debtors] received in 2009. No maer what the

Bank aempted to do with its newly perfected security interest, it would never be able to

obtain anything more than the debt proceeds for which its interest served as collateral.” 22

         e Osteen court also noted that the trustee’s arguments that the lender “was simply

seeking to perfect an already securitized loan in an aempt to improve its position relative to

other creditors,” that “the transfer did not give the Bank any new security on the pre-existing

debt,” and that the transfer “simply reaﬃrmed an interest the Bank already possessed in an

eﬀort to gain priority over other creditors,” were merely aempts “to transform a fraudulent

conveyance claim under § 548(a) into a preference action under § 547(b),” likely “because there



17 Id.
18 Id. at *4.
19 Id. at *7.
20 Id. at *5.
21 Id. at *9.
22 Id. at *16.




                                                10
     18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 11 of 13




is no question that the Deed of Conﬁrmation of Deed of Trust was perfected more than ninety

days before the Osteens ﬁled for bankruptcy, and thus cannot be avoided under the preference

statute . . . .” 23

           Indeed, as the Bankruptcy Court for the Southern District of New York has recognized:

           To be sure, the payment of an antecedent debt, or a preference, reduces the assets
           available to other creditors. Nevertheless, if there is in our law one point which is
           more ungrudgingly accepted than others, it is that the preferential transfer does
           not constitute a fraudulent conveyance.24

           Here, it is undisputed that the Debtors granted Trustmark a second lien on the Real

Property Collateral, and by deﬁnition, that lien is only worth the indebtedness it secures.

Because the securing of debt—even antecedent debt—constitutes “value” under Section

548(d)(2), the amount of the Debtors’ indebtedness to Trustmark is the measure of both the

maximum “value” of the lien Trustmark received and the “value” Trustmark gave in exchange

for the lien. Accordingly, Trustmark’s lien on the Real Property Collateral cannot be a

fraudulent transfer as a maer of law.

           WHEREFORE, Trustmark respectfully requests that this Court enter an Order that

overrules the Responses, grants the Motion, and:

           a. lis, terminates, and annuls the automatic stay of 11 U.S.C. § 362 as to the Debtors

                with respect to the enforcement of Trustmark’s liens and interests in the Real

                Property Collateral so as to permit Trustmark to:

                      i. repossess, foreclose, or otherwise realize upon the Real Property Collateral;




23   Id. at *16-17.
24 Pereira v. Dow Chem. Co. (In re Trace Int’l Holdings, Inc.), 301 B.R. 801, 805 (Bankr. S.D.N.Y. 2003) (internal

quotation marks omied).


                                                       11
18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 12 of 13




           ii. bring an action in state or federal court as may be necessary to put

               Trustmark and/or persons acting on its behalf in full and complete

               possession of the Real Property Collateral; and

          iii. take any and all other actions consistent with repossession or foreclosure of

               the Real Property Collateral to either maintain or liquidate the Real Property

               Collateral;

    b. abandons the Real Property Collateral from the bankruptcy estate of the Debtors;

    c. waives the fourteen (14) day stay of execution of Federal Rule of Bankruptcy

       Procedure 4001(a)(3); and

    d. directs that any grant of relief to Trustmark is and shall be applicable to any

       subsequent case ﬁled by or against the Debtors under the Bankruptcy Code or upon

       the conversion of this case to any other Chapter under the Bankruptcy Code.

    Trustmark further prays for general relief.

    THIS the 25th day of January, 2019.

                                          Respectfully submied,

                                          TRUSTMARK NATIONAL BANK

                                          By: /s/ Christopher H. Meredith
                                              William H. Leech, MSB No. 1175
                                              Sarah Beth Wilson, MSB No. 103650
                                              Christopher H. Meredith, MSB No. 103656
                                              Shauncey G. Hunter, MSB No. 109185
                                              Its Aorneys




                                            12
 18-03945-NPO Dkt 67 Filed 01/25/19 Entered 01/25/19 17:17:03 Page 13 of 13




OF COUNSEL:
Copeland, Cook, Taylor & Bush, P.A.
600 Concourse, Suite 100
1076 Highland Colony Parkway (Zip—39157)
P.O. Box 6020
Ridgeland, MS 39158
Telephone: (601) 856-7200
Facsimile: (601) 856-7626
bleech@cctb.com
sbwilson@cctb.com
cmeredith@cctb.com
shunter@cctb.com




                               CERTIFICATE OF SERVICE

      Service provided via Notice of Electronic Filing (NEF) through ECF:

      Les Alvis;
      Joe S. Deaton;
      Derek A. Henderson;
      Robert T. Higginbotham, Jr.;
      Karen A. Maxcy;
      J. Walter Newman, IV;
      Douglas C. Noble;
      Jeﬀ D. Rawlings;
      Eileen N. Shaﬀer;
      Stephen Smith;
      J. Wilbourn Vise;
      Jeﬀrey M. Williams;
      Jacob C. Zweig; and
      Oﬃce of the US Trustee.

      THIS the 25th day of January, 2019.

                                            /s/ Christopher H. Meredith __________________
                                            Of Counsel




                                              13
